DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2016/0210111 A1 to Kraft in view of Japanese Publication JP 2004065363 A to Sato, and further in view of US Patent No 8508244 B2 to Seguine.
As to claim 13, Kraft discloses headphones that play audio into left and right ears of a user (see figures 4a-4b; Abstract), the headphones comprising: left and right ear cups having respective left and right speakers (over the ear headphones, see pg. 3, ¶ 0077; pg. 9, ¶ 0171) that respectively play first and second audio into the left and right ears of the user in an unreversed configuration and that respectively play the first and second audio into the right and left ears of the user in a reversed configuration (see pg. 2, ¶ 0033 - ¶ 0042, ¶ 0063, ¶ 0066; pg. 3, ¶ 0082; pg. 8, ¶ 0160 - ¶ 0161); sensors on the left and right ear cups (see pg. 2, ¶ 0067 - ¶ 0073); and control circuitry that is configured to determine whether the left and right ears of the user are respectively adjacent to the left and right ear cups by using pattern recognition operations on output from the sensors and that is configured to play audio in the unreversed configuration in response to determining that the left and right ears are respectively adjacent to the left and right ear cups and that is configured to play audio in the reversed configuration in response to determining that the right and left ears are respectively adjacent to the left and right ear cups (see pg. 1, ¶ 0013; pg. 2, ¶ 0033 - ¶ 0051; ¶ 0067 - ¶ 0074; pg. 3, ¶ 0082; pg. 7, ¶ 0153 - ¶ 0154; pg. 8, ¶ 0167 - ¶ 0168). 
Kraft does not expressly disclose the sensors being on inner surfaces of the left and right ear cups, nor does it disclose wherein the sensors extend from an inner portion to a peripheral portion of the ear cups, the sensors overlap outer portions of the left and right ears in directions 6normal to the inner surfaces. However such a configuration is known in the art, as taught by Sato, which discloses a similar device, and further teaches the use of headphone earpieces with sensors that cover the inner contact surface of the headphone, the sensors configured to cover the entire ear to detect the shape of the ear (see figure 19; pg. 23, ¶ 0108 of the English translation). The proposed modification is therefore considered obvious given the teachings of Kraft regarding over the hear headphones, the motivation being to ensure the contact surface of the earpiece can effectively detect the entire ear shape by covering the entire outer surface of the ear (Sato figure 19; pg. 23, ¶ 0108). 
Kraft in view of Sato does not disclose wherein the sensors include radially extending electrodes and ring-shaped electrodes that intersect the radially extending electrodes. However such a configuration would have been obvious in view of Seguine, which discloses capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array can be configured in a variety of ways, including the electrodes being arranged in ring-shaped configurations (see col. 4, lines 6-11), as well as intersecting and radial arrangements (see col. 9, lines 34-40). Intersecting radial and ring-shaped electrodes is therefore considered an obvious variation given the teachings of Kraft in view of Sato and further in view of Seguine, depending on the type of earpiece being used, the available space on the earpiece and the size of the electrodes, as well as the type and/or number of sensors to be used to cover a given area, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, intersecting electrodes would still provide the same function of gathering information on the ear shape and detecting contact with the ears as a device taught by Kraft in view of Sato and Seguine, and is therefore not considered to perform differently than the prior art device.
As to claim 14, Kraft in view of Sato and Seguine further discloses wherein the ear cups have inner openings that overlap the speakers (Sato figures 14 and 19), and further wherein the array of touch sensors can be arranged to cover the inner earpiece surface (Sato figure 19; pg. 23, ¶ 0108), but does not expressly disclose wherein the radially extending electrodes extend from the inner opening to the peripheral portion of each ear cup. However such a configuration would have been obvious given the teachings of Kraft in view of Sato and Seguine, particularly as Seguine discloses wherein the sensor array can be configured in a variety of ways, including in a radially extending arrangement (see col. 9, lines 34-40). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements, depending on the type, shape, and/or number of sensors to be used to cover a given area, in this case a circular area with an inner opening as is the earpiece as taught by Kraft in view of Sato and Seguine. 

4.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Sato and Seguine, and further in view of US Patent Pub No 2016/0150311 A1 to Bremyer.
As to claim 16, Kraft in view of Sato and Seguine discloses headphones defined in claim 13.
Kraft in view of Sato and Seguine does not disclose further comprising: capacitive touch sensors on an outer edge portion of the left and right ear cups, wherein the capacitive touch sensors are configured to receive touch input from the user, and wherein the control circuitry is configured to adjust the audio based on the received touch input.  
Bremyer discloses a similar headphone device (see Abstract), and further discloses the headphone ear cups further comprising capacitive touch sensors 48 on an outer edge portion of each cup (see figures 5-6), the sensors configured to receive touch input from the user to control different functions of the device, including audio adjustment (see pg. 6, ¶ 0070).
Kraft in view of Sato and Seguine, and Bremyer are analogous art because they are drawn to headphone devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate touch input sensors as taught by Bremyer in the headphones as taught by Kraft in view of Sato and Seguine. The motivation would have been to provide a user interface on the device itself that allows the user control of various aspects of the device (Bremyer pg. 6, ¶ 0070).
As to claim 17, Kraft in view of Sato, Seguine and Bremyer further discloses wherein the capacitive touch sensors are configured to receive a swipe gesture from the user along the outer edge portion and wherein the control circuitry is configured to change a volume of the audio in response to the swipe gesture (Bremyer pg. 6, ¶ 0070).  

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2013/0121494 to Johnston in view of Seguine.
As to claim 18, Johnston discloses headphones that are worn by a user (see Abstract), the headphones comprising: speakers; ear cups, wherein each of the ear cups includes a respective one of the speakers and wherein each of the ear cups has an inner opening and a peripheral portion (see figure 4; pg. 3, ¶ 0038, pg. 6, ¶ 0064); and capacitive touch sensors with first capacitive touch sensor electrodes located on inner surfaces of the ear cups, wherein the first capacitive touch sensor electrodes surrounds one of the speakers, and wherein the first capacitive touch sensor electrodes extend from the inner opening to the peripheral portion (plurality of sensors covering inner earpiece surface or cushion, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0047).  
Johnston discloses wherein the array of touch sensors can be arranged to cover the inner earpiece surface or cushion in a variety of geometries or arrangements (see pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not disclose each first capacitive touch sensor electrode having a ring shape that surrounds the speakers, nor radially extending electrodes that intersect the first capacitive touch sensor electrodes, the radially extending electrodes extending from the inner opening to the peripheral portion.
Seguine teaches touch sensitive interfaces with capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array sensors can be configured in a variety of ways, including as grids of various shapes and sizes and constructed with intersecting sensor elements, and further wherein the sensors can include ring-shaped and radial elements or configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40).
Johnston and Seguine are analogous art because they are drawn to devices with capacitive touch interfaces.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the teachings of capacitive touch sensor arrays as taught by Seguine in the headphones as taught by Johnston. In particular, the specific configuration of radial electrodes intersecting ring-shaped electrodes is considered obvious given the teachings of Seguine, which already teaches radial, circular/ring-shaped, and intersecting sensor arrangements, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, intersecting electrodes of different shapes and sizes would still provide the same function of detecting contact with the ears as a device taught by Johnston, and is therefore not considered to perform differently than the prior art device. The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, the motivation being to incorporate an intersecting grid arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular interface with an inner opening, as is the earpiece cushion surface as taught by Johnston.

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Seguine and further in view of US Patent Pub No 2013/0279724 A1 to Stafford et al. (“Stafford”).
As to claim 19, Johnston in view of Seguine discloses the headphones defined in claim 18. 
Johnston in view of Seguine further discloses wherein the ear cups include right and left ear cups (see figure 4), but does not disclose the headphones further comprising: control circuitry configured to determine whether a right ear of the user and a left ear of the user are respectively adjacent to the right and left ear cups based on measurements taken by the capacitive touch sensors.  
Stafford discloses a similar headphone device that can detect the worn state, and further discloses the device determining which ear is adjacent to which ear cup via a controller circuit based on sensor data from each earpiece (see pg. 1, ¶ 0015 - ¶ 0016).  
Johnston in view of Seguine and Stafford are analogous art because they are directed to electronic devices worn by a user.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear determination as taught by Stafford in the device as taught by Johnston in view of Seguine. The motivation would have been to facilitate correct audio output to the earpieces (Stafford pg. 1, ¶ 0014 - ¶ 0015). 
7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Seguine, and further in view of Japanese Publication JP 2014045312 A to Yasuhiko and US Patent Pub No 2015/0063586 A1 to Shah.
As to claim 21, Johnston in view of Seguine discloses the headphones defined in claim 18.
Johnston in view of Seguine further disclose wherein the ear cups further comprise an outer surface (Johnston figure 4), but does not disclose the headphones further comprising: additional capacitive touch sensors on the outer surface, wherein the additional capacitive touch sensors are configured to detect a grip of the user in response to detecting multiple fingers.
Yasuhiko discloses a similar headphone (see figure 1), and further discloses the headphone having capacitive sensors to detect a grip of a user when multiple fingers are detected (see figures 2 and 7-8; pg. 3, ¶ 0012; pg. 11, ¶ 0037 - ¶ 0038 of the English translation).
Johnston in view of Seguine and Yasuhiko are analogous art because they are drawn to headphone devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of additional sensors for detecting a grip as taught by Yasuhiko in the headphone as taught by Johnston in view of Seguine. The motivation would have been to provide headphones capable of playing correct left and right channels of the corresponding speakers regardless of how the headphones are worn (Yasuhiko pg. 2, ¶ 0008; pg. 3, ¶ 0012 - ¶ 0013).
Johnston in view of Seguine and Yasuhiko do not disclose wherein the additional capacitive touch sensors are configured to detect a finger motion of the user in response to detecting a single finger. However the detection of a finger movement or swipe using sensors on an ear cup is known in the art, as taught by Shah, which discloses a similar headphone, and further discloses the use of a capacitive sensor for detecting the motion of a single finger (see figures 4-5). The proposed modification is therefore considered obvious before the effective filing date of the claimed invention, the motivation being to provide a user interface on the device itself that allows the user control of various aspects of the device (Shah figures 8-11; pg. 1, ¶ 0005; pg. 2, ¶ 0019 - ¶ 0020).

Response to Arguments
8.	Applicant's arguments filed June 6, 2022 with respect to claims 13 and 18 have been fully considered but they are not persuasive. 
	Regarding claims 13 and 18, Applicant argues “Seguine fails to show or suggest individual electrodes that each has a ring shape” and instead “merely discloses that multiple electrodes may be arranged to form a ring,” and further that Seguine is directed to “forming rings of multiple capacitive sensors from square electrodes rather than single ring-shaped electrodes.” 
Examiner agrees with Applicant that Seguine does not show individual ring shaped electrodes, however respectfully disagrees regarding the allowability of the claims. As noted by Applicant, Seguine teaches a variety of electrodes or sensor arrangements for touch responsive user interfaces, including sensor arrays in the form of grids of various shapes and sizes and constructed with intersecting sensor elements, as well as the use of ring-shaped and radial sensor configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40). Seguine does not explicitly teach all possible array arrangements or combinations of sensors forming grids, nor specific shapes for the sensor elements themselves, and therefore does not teach radially extending electrodes that intersect ring-shaped sensor electrodes and that both extend from an inner opening to a peripheral portion of an ear cup. However as Seguine teaches both radial and circular arrays, as well as combinations of arrays in an intersecting manner, the specific choice of ring-shaped electrodes intersecting with radial electrodes is considered obvious given the teachings of Seguine.
As taught by Seguine, sensor array shapes can be adapted to interfaces of different sizes and shapes, depending on the type of device used (see col. 1, lines 63-67), and the use of intersecting grids in particular enables the use of activated and deactivated sensor arrangements or tiles, where the presence of a touch stimulus enables the activation of immediate sensors or a subsection of sensors proximal to the detected stimulus (see figure 8; col. 8, lines 20-37). Examiner respectfully maintains the claim is obvious given the teachings of the applied prior art, as the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references, but rather, what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the proposed modification is considered an obvious choice to one of ordinary skill in the art when selecting from a variety of possible sensor arrangements and shapes as taught by Seguine, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics or sensitivities of engagement locations, particularly as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), the motivation being to incorporate an intersecting arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular or ring-shaped interface with an inner opening, as is the inner earpiece surface as taught by Johnston in claim 18 and Kraft in view of Sato in claim 13. 
Allowable Subject Matter
9.	Claims 1-12 are allowed.
10.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 1 recites an electronic device to be worn by a user, the device comprising ear cups having inner surfaces, opposing outer surfaces, and peripheral surfaces that extend from the inner surfaces to the outer surfaces, wherein each of the ear cups includes a respective speaker and wherein each of the ear cups have an inner opening and a peripheral portion on the inner surface that surrounds the inner opening, the device further comprising sensors on the inner surfaces of the ear cups that extend from the inner opening to the peripheral portion, wherein the sensors gather information on a shape of an ear of the user and detect whether the peripheral portion of inner surface of the ear cups are in contact with ears of the user, and the ear cups further include 2capacitive touch sensors on the peripheral surfaces of the ear cups, the capacitive touch sensors being configured to detect a grip of the user in response to detecting multiple fingers, and detect a finger motion of the user in response to detecting a single finger.  
	Johnston, Kraft and Shah, considered to be the closest prior art, teach most of the limitations of claim 1, including detecting a finger motion of the user based on the detection of a single finger (Shah figures 4-5), but do not disclose or suggest the capacitive touch sensors further being configured to detect a grip of the user in response to detecting multiple fingers. Yasuhiko discloses a similar headphone system that detects a grip around the periphery of the ear cup based on the detection of multiple fingers (see figures 1-2), but does not disclose or suggest the detecting of a finger motion in response to a single finger. In addition, the combination of Johnston, Kraft, Shah and Yasuhiko is not considered obvious, as the grip detection is configured for detecting the left or right ear placement of the ear cups, and Kraft teaches the detection of left or right earpieces based on earpiece sensors that detect the shape of the user’s ears.
	Similar reasons apply to dependent claim 22, which further limits the capacitive touch sensors in the headphones as defined in parent claim 16 as being configured to detect a grip of the 9user in response to detecting multiple fingers and configured to detect a finger motion of the user in response to detecting a single finger.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652